Citation Nr: 0715099	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-32 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lung disorder, 
including asbestosis. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of spinal injuries.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected arthritis of the right 
shoulder. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

The reopened issues of entitlement to service connection for 
residuals of spinal injuries and increased rating in excess 
of 10 percent for arthritis of the right shoulder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The occurrence of a stressor to which the veteran 
attributes a diagnosis of PTSD is not supported by credible 
supporting evidence.

3.  The competent medical evidence demonstrates that the 
veteran does not have a currently diagnosed disability of a 
lung disorder, including asbestosis, and that the veteran's 
symptoms of shortness of breath and congestion are related to 
non-service-connected tobacco abuse.  

4.  A September 1977 RO rating decision denied service 
connection for neck and back injuries, finding that there was 
no medical evidence of current disability; the appellant was 
notified of this decision on September 26, 1977; the 
appellant entered a notice of disagreement with this 
decision, and the RO issued a statement of the case, but the 
appellant did not enter a substantive appeal within 60 days 
of issuance of the statement of the case or within one year 
of notice of the September 1977 rating decision.  

5.  The evidence associated with the claims file subsequent 
to the September 1977 RO denial of service connection for 
neck and back injuries that was not previously submitted to 
agency decisionmakers, when considered with previous evidence 
of record, relates to an unestablished fact of current 
disability of the spine that is necessary to substantiate the 
claim for service connection for residuals of spinal 
injuries.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 4.125(a) 
(2006).  

2.  A lung disorder, including asbestosis, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

3.  The September 1977 RO rating decision that denied service 
connection for neck and back injuries became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.302, 20.1103 (2006). 

4.  The additional evidence associated with the file since 
the RO's September 1977 rating decision that denied service 
connection for neck and back injuries is new and material, 
and the claim for service connection for residuals of spinal 
injuries is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

A July 2004 VA notice and duty to assist letter satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letter informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence he should provide, 
informed the appellant that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send to VA any 
evidence in his possession that pertained to the claims.  The 
July 2004 notice letter specifically advised the appellant of 
the bases of the prior final rating decision in September 
1977, and that additional evidence pertaining to the basis 
for the prior final denial was needed to reopen a claim for 
service connection for residuals of spinal injury.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Available service medical records, service personnel records, 
VA examination reports, private medical evidence, the 
veteran's lay statements, and another lay statement have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues addressed on appeal in 
this decision, and that VA has satisfied the duty to assist.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of evidence regarding ratings or an effective date, if 
service connection benefits were granted on appeal.  Such 
notice was provided to the veteran in a March 2006 letter.  
With regard to the issues denied on the merits in this 
decision (service connection for PTSD, and service connection 
for lung disorder/asbestosis), because these claims are being 
denied on the merits, no original ratings or effective dates 
will be assigned, so the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess.  The appellant and his representative 
have not alleged any prejudice with respect to the timing of 
the notification, nor has any been shown.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for PTSD

The veteran contends that he has PTSD that was caused by 
claimed in-service stressful events of going aboard the USS 
Enhance on March 17, 1973, during Operation End Sweep, to 
help put out a fire, that he had to close a hatch with 
service members still below, and that the fire was 
extinguished but the service members died.  The veteran also 
contends that he was aboard a ship (USS Inchon) that was 
removing mines from the coastal waters of North Vietnam when 
he was called to go aboard the USS Enhance in March 1973. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The DSM-IV provides two requirements as to the 
sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  DSM-IV at 427-28.  
Cohen v. Brown, 10 Vet. App. 128, 141 (1997). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 
66 (1993).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  However, if it is determined that a 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

Turning to the merits of the underlying claim, the provisions 
of 38 U.S.C.A. 
§ 1154(b) provide that, in the case of any veteran who 
engaged in combat with the enemy in active military service 
during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation; however, the provisions of 38 
U.S.C.A. 
§ 1154(b) are only applicable in cases where a veteran is 
shown to have actually served in combat with the enemy.  For 
application of 38 U.S.C.A. § 1154(b), it is not sufficient 
that a veteran be shown to have served during a period of war 
or to have served in a theater of combat operations or in a 
combat zone.  To gain the benefit of a relaxed standard for 
proof of service incurrence of an injury or disease, 38 
U.S.C.A. § 1154(b) requires that the veteran have actually 
participated in combat with the enemy.  See VAOPGCPREC 12-99.  

In this case, the veteran's service personnel records show a 
military occupational specialty personnelman.  The veteran's 
DD Form 214 does not demonstrate any medals or badges 
reflecting combat with the enemy.  The unit histories 
provided by the veteran do not show combat with the enemy.  
The veteran has not even claimed his PTSD is due to combat 
experiences.  For these reasons, the Board finds that the 
veteran did not engage in combat with the enemy during active 
service, so the combat presumption of 38 U.S.C.A. § 1154(b) 
is not applicable in this case.

The veteran generally alleged the purported stressful event 
of going aboard the 
USS Enhance on March 17, 1973 during Operation End Sweep 
(February 2, 1973 to July 27, 1973) to help put out a fire.  
Service personnel records do not show evidence to confirm the 
veteran's participation in this claimed stressful event.  The 
veteran's military occupational specialty was personnelman, 
which does not include direct involvement with removal of 
mines or reflect duties that would include fire fighting or 
ship rescue.   

Service personnel records show that, for the period from 
November 1972 to July 1973 the veteran was temporarily 
assigned to a mining command (Commander of Mobile Mine 
Countermeasures, or COMOMCOM); however, the Enlisted 
Performance Evaluation for this period shows that the veteran 
dealt only with personnel records and problems, and does not 
mention assistance putting out the fire on the USS Enhance as 
an accomplishment.  As a personnelman, the assigned tasks 
during the period from November 1972 to July 1973 were to 
maintain service records and diary, type correspondence, and 
handle all personnel requests, with additional duties of 
standing voice circuit watch.  A citation for Air Force 
Outstanding Unit Award does not pertain to the relevant time 
period, and the veteran was in seaman recruit training during 
this time.  The veteran's service medical records are also 
negative for any complaints, findings, or diagnosis of 
psychiatric disability.  

The Board notes and has weighed the veteran's statements and 
a lay statement from the veteran's mother to the effect that 
the veteran went on a secret mission to clear mines somewhere 
in Vietnam, and that he went aboard the USS Enhance in March 
1973 to assist in fire fighting; however, the Board finds 
that the absence of any corroborative evidence in the 
contemporaneous service personnel records even referencing 
such event is more highly probative of the non-occurrence of 
the claimed in-service stressful event than a purported 
recollection of events pursuant to a claim for compensation 
made decades after the event.  For these reasons, the Board 
finds that the occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD is not supported by credible 
supporting evidence.

The Board notes that the various VA examination reports and 
treatment entries reflect a diagnosis of PTSD; however, the 
diagnosis of PTSD is based on the veteran's unverified report 
of in-service participation in fire fighting aboard the USS 
Enhance in March 1973.  The Board is not bound to accept the 
opinions of physicians or psychologists whose diagnoses of 
PTSD are based on an unverified history of stressful 
incidents as related by the veteran.  "Just because a 
physician or health care professional accepted appellant's 
description of his Vietnam experiences as credible, and 
diagnosed the appellant as suffering from PTSD, does not mean 
the Board is required to grant service connection for PTSD."  
Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Court has held that the 
diagnosis of PTSD must be based on a stressor history which 
has been verified, as an examination based on a questionable 
history is inadequate for rating purposes.  West v. Brown, 7 
Vet. App. 70, 78 (1994).

Because the occurrence of a stressor to which the veteran 
attributes the symptoms of PTSD is not supported by credible 
supporting evidence, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for PTSD, and the claim must be denied.  Because the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of reasonable doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Service Connection for a Lung Disorder (Asbestosis)

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2006).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006). 

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the veteran generally contends that service 
connection is warranted for lung problems, including 
asbestosis, due to his exposure to asbestos in service.  
Service medical records show no evidence of asbestosis or 
lung disorder during service.  There is also no evidence of 
continuous symptoms of asbestosis or a lung disorder after 
service separation.  

Finally, the competent medical evidence demonstrates that the 
veteran does not have a currently diagnosed disability of the 
lungs, including no diagnosis of asbestosis.  A January 2005 
VA respiratory examination report reflects the veteran's 
history of smoking one pack per day for the previous forty 
years; his complaints of shortness of breath and congestion; 
negative clinical findings, including chest X-rays and 
pulmonary function testing; and the examiner's conclusion 
that there was no significant pulmonary disease present.  The 
examiner concluded that it was more likely that all the 
veteran's symptoms and problems were related to his long 
history of tobacco abuse, which the veteran still had.  

After a review of all the evidence of record, the Board finds 
that the competent medical evidence demonstrates that the 
veteran does not have a currently diagnosed disability of a 
lung disorder, including asbestosis, and that the veteran's 
symptoms of shortness of breath and congestion are related to 
non-service-connected tobacco abuse.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for service connection for a 
lung disorder, including lung disorder claimed as asbestosis, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening Service Connection for Residuals of Spinal Injuries

In a September 1977 rating decision, the RO denied service 
connection for neck and back injuries, finding that there was 
no evidence of current disability of the neck or back.  The 
appellant was notified of this decision on September 26, 
1977.  The appellant entered a notice of disagreement with 
this decision, and the RO issued a statement of the case, but 
the appellant did not enter a substantive appeal within 60 
days of issuance of the statement of the case or within one 
year of notice of the September 1977 rating decision; 
therefore, the September 1977 rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103 (2006).  

In a June 2004 Application for Compensation, the veteran 
effectively entered a request to reopen service connection 
for back and neck injuries, described further as compressed 
vertebra involving a nerve in the neck.  The March 2005 RO 
rating decision on appeal denied reopening of the claim for 
service connection for spine injuries.  The Board has a legal 
duty to address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final September 1977 RO rating decision.

The evidence of record at the time of the September 1977 
decision included service medical record evidence that showed 
an in-service fall from a top bunk while aboard a ship, with 
subsequent treatment for neck pain and back pain.  The 
evidence of record at the time of the September 1977 decision 
also included a VA examination report that showed complaints 
of constant back and neck pain, but normal clinical findings, 
including normal X-ray findings of the spine, and no current 
diagnosis of disability of the back or neck.  

The additional evidence of record since the September 1977 
decision includes private medical evidence of diagnosed 
disability of herniated discs of the cervical spine (C5-C6 
and C6-C7) that required cervical diskectomy and fusion at 
C5-C6 and C6-C7, and thoracic and lumbar disc 
herniation/bulges at L4-L5, L5-S1, and possibly T11-T12.  The 
additional evidence of record since the September 1977 
decision includes VA examination report evidence (January 
2005) of current diagnosis of status post cervical fusion of 
C5-C6 and C6-C7, and mild disc bulge at L5-S1.  VA treatment 
records reflect reports of in-service back injuries, current 
complaints of chronic low back pain, X-ray findings of 
degenerative disc disease, and diagnostic impressions that 
included mild sclerosis of the lower lumbar facet joints.      

After a review of all the evidence of record, the Board finds 
that the evidence received since the September 1977 RO rating 
decision that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact of current 
disability of the spine that is necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim for service connection for residuals of spinal 
injuries (previously neck and back injuries).  The additional 
evidence includes competent medical evidence and medical 
diagnoses of disabilities of the cervical spine and lumbar 
spine.  For these reasons, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for residuals of spinal 
injuries.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Having 
reopened the claim for service connection for residuals of 
spinal injuries, because the RO did not reach the merits of 
the claim, the Board is remanding the reopened claim for 
service connection for residuals of spinal injuries to the 
AOJ for adjudication of the claim on the merits. 


ORDER

Service connection for PTSD is denied. 

Service connection for a lung disorder, including asbestosis, 
is denied. 

New and material evidence has been received to reopen claims 
of service connection for residuals of spinal injuries; the 
claim is reopened, and is granted to this extent only.




REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

In this case, the veteran was not provided notice regarding 
the claim for increased rating for arthritis of the right 
shoulder until March 2006; however, that notice was not 
subsequently followed by a readjudication of the claim for 
increased rating for right shoulder arthritis, including in a 
supplemental statement of the case.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. 2007) (Mayfield III) (a SOC 
or SSOC subsequent to the provision by VA of adequate notice 
constitutes a readjudication decision after the notice that 
cures any timing problem associated with inadequate notice or 
lack of notice prior to an initial adjudication).  For this 
reason, in order to cure any timing problem associated with 
late notice regarding the increased rating issue, the issue 
of increased rating for arthritis of the right shoulder in 
excess of 10 percent must be remanded to the RO for 
readjudication of the claim for increased rating.  

In readjudicating the claim for increased rating for right 
shoulder disability, the AOJ should also consider the 
applicability of an analogous rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, which provides for a rating on the 
basis of dislocation of the shoulder.  For example, the 
evidence received since the RO's prior rating decision 
includes VA treatment record evidence of right shoulder 
anterior instability with recurrent dislocation (February 
2005).  
  
In the March 2005 rating decision on appeal, the RO found 
that new and material evidence had not been received since a 
prior final rating decision (September 1977) denial of 
service connection for neck and back injury, and denied 
reopening of the claim.  In this Board decision, the Board 
has found that new and material evidence has been received, 
and has reopened the veteran's claim for service connection 
for residuals of spinal injuries.  Because the RO did not 
reach and adjudicate the merits of the veteran's claim, the 
veteran would be prejudiced by the Board now adjudicating in 
the first instance the merits of the reopened claim for 
service connection for residuals of spinal injuries.  For 
this reason, the reopened issue of service connection for 
residuals of spinal injuries must be remanded to the RO for 
adjudication of the reopened service connection claim on the 
merits.  

The AOJ should undertake any further development necessary to 
decide the claim for service connection for residuals of 
spinal injuries, including additional VA examination and 
medical nexus opinion.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  In disability compensation 
claims, the Secretary must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  The Court in McLendon observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.   

Accordingly, these issues are REMANDED for the following 
action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. 
§ 3.159 is fully satisfied.  In 
particular, VA must send the veteran 
notice that includes an explanation as to 
the information or evidence needed to 
establish an increased rating in excess 
of 10 percent for arthritis of the right 
shoulder. 

2.  The AOJ should arrange for the 
veteran another VA examination of the 
cervical and thoracolumbar spines.  The 
examiner should be provided the full and 
accurate relevant history of low back 
(lumbar spine), mid back (thoracic 
spine), and neck (cervical spine) 
disability, as well as access to relevant 
documents in the claims file in 
conjunction with the examination.  For 
any current diagnosed disability of the 
neck or back, including status post 
cervical spine fusion and degenerative 
disc disease or disc bulging, the 
examiner should offer opinion(s) as to 
whether such current disability of the 
spine is at least as likely as not (50 
percent or greater probability) related 
to (caused or aggravated by) in-service 
injury from a fall from a top bunk of a 
ship, symptoms, findings, or diagnosis in 
service.  A complete rationale should be 
provided for any opinion given.  If the 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

3.  Following the above development, VA 
should adjudicate on the merits the claim 
for service connection for residuals of 
spinal injuries, and readjudicate the 
claim for increased rating in excess of 
10 percent for service-connected 
arthritis of the right shoulder, 
including consideration of a rating under 
Diagnostic Code 5203.  If any of the 
benefits sought on appeal are not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


